        Case:20-14553-MER Doc#:45 Filed:12/19/20                                           Entered:12/19/20 22:24:09 Page1 of 4
                                                              United States Bankruptcy Court
                                                                   District of Colorado
In re:                                                                                                                 Case No. 20-14553-MER
Ryan Joseph Raley                                                                                                      Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 1082-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Dec 17, 2020                                               Form ID: pdf904                                                           Total Noticed: 11
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 19, 2020:
Recip ID                   Recipient Name and Address
db                     +   Ryan Joseph Raley, 24767 E. Wyoming Place, Aurora, CO 80018-6063
18826657               +   Douglas B. Kiel, Douglas B. Kiel, Chapter 13 Trustee, Chapter 13 Trustee, 7100 E Belleview Ave #300, Englewood, CO 80111-1637
18826659               +   Halliday, Watkins and Mann PC, Heather Deere, 355 Union Blvd #250, Denver, CO 80228-1508
18935961               +   Murphy Creek Master, C/O WesternLaw Group LLC, 9351 Grant St., #120, Thornton, CO 80229-4360
18826661               +   The Money Source, 500 S Broad St, Meriden, CT 06450-6755
18845311               +   The Money Source Inc., 500 South Broad Street Suite 100A, Meriden, Connecticut 06450-6755
18826662               +   US Trustee, Byron Rogers Federal Building, 1961 Stout St, Ste 12-200, Denver, CO 80294-6004

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                  Date/Time                                  Recipient Name and Address
18826655                   Email/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM
                                                                       Dec 18 2020 02:10:00                       Americredit Financial Services, dba GM Financial,
                                                                                                                  PO Box 183853, Arlington, TX 76096
18826656               + Email/PDF: dor_tac_bankruptcy@state.co.us
                                                                                        Dec 18 2020 02:39:02      Colorado Department of Revenue, 1375 Sherman
                                                                                                                  St, 5th Floor, Denver, CO 80261-2200
18826658               + Email/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM
                                                                     Dec 18 2020 02:10:00                         Gm Financial, Po Box 181145, Arlington, TX
                                                                                                                  76096-1145
18826660                   Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Dec 18 2020 02:10:00      Internal Revenue Service, 1999 Broadway,
                                                                                                                  Denver, CO 80202

TOTAL: 4


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
18832529         *P++          AMERICREDIT FINANCIAL SERVICS DBA GM FINANCIAL, PO BOX 183853, ARLINGTON TX 76096-3853, address
                               filed with court:, Americredit Financial Services, Inc., Dba GM Financial, P.O Box 183853, Arlington, TX 76096

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.
        Case:20-14553-MER Doc#:45 Filed:12/19/20                                     Entered:12/19/20 22:24:09 Page2 of 4
District/off: 1082-1                                             User: admin                                                            Page 2 of 2
Date Rcvd: Dec 17, 2020                                          Form ID: pdf904                                                      Total Noticed: 11

Date: Dec 19, 2020                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 17, 2020 at the address(es) listed
below:
Name                            Email Address
Angela Hopkins
                                on behalf of Attorney Murphy Creek Master Association Angela@WesternLawGroup.com angelahopkins14@gmail.com

Devon Michael Barclay
                                on behalf of Debtor Ryan Joseph Raley devonbarclaypc@gmail.com

Douglas B. Kiel
                                ecfmail@denver13.com

Heather Deere
                                on behalf of Creditor The Money Source Inc. heather@hwmlawfirm.com

US Trustee
                                USTPRegion19.DV.ECF@usdoj.gov


TOTAL: 5
Case:20-14553-MER Doc#:45 Filed:12/19/20                Entered:12/19/20 22:24:09 Page3 of 4

                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF COLORADO
                                 The Honorable Michael E. Romero


    In re:
                                                     Case No. 20-14553 MER
    RYAN JOSEPH RALEY
                                                     Chapter 13
        Debtor.

                                                ORDER

          THIS MATTER comes before the Court on the Debtor’s motion to dismiss. The case
   has not been previously converted under section 706, 1112 or 1208. Accordingly, the Court
   FINDS that:

   1.        Dismissal is appropriate pursuant to 11 U.S.C. § 1307.
   2.        No plan has been confirmed.
   3.        No request for delayed revestment of property of the estate has been made.

   IT IS THEREFORE ORDERED that:

           1.     THIS CASE IS DISMISSED. The Clerk of the Court shall serve this Order on all
   creditors and parties in interest within five (5) days of the Order.

   2.       In accordance with 11 U.S.C. §§ 349(b)(1) and (2), any transfer avoided under section
   522, 544, 545, 547, 548, 549 or 724(a) of Title 11, or preserved under section 510(c)(2),
   522(i)(2) or 551 of Title 11 is reinstated; any lien voided under section 506(d) of Title 11 is
   reinstated; and any order, judgment or transfer ordered under section 522(i)(1), 542, 550 or 553
   of Title 11 is vacated.

   3.      All property of the estate, except payments made by the Debtor(s) to the Trustee, shall
   revest in the Debtor(s) as of the date of this Order pursuant to 11 U.S.C. § 349.

   4.     Payments made by the Debtor(s) shall be retained by the Trustee pending payment of
   claims allowed under section 503(b) pursuant to 11 U.S.C. § 1326(a)(2).

           a.      Any request for allowance of a section 503(b) claim shall conform with 11 U.S.C.
   § 503 and Fed.R.Bankr.P. Rules 9013, 9014 and 2002, and be filed no later than 28 days of the
   date of this order.

          b.      Within 30 days after determination of the last request, if any, for allowance of
   section 503(b) claims, the Trustee shall pay all fees imposed by statute and all allowed section
   503(b) claims from the Debtor(s’) payments and return any surplus to the Debtor(s).

    Dated December 17, 2020                          BY THE COURT:


                                                     _________________________
                                                     Michael E. Romero, Chief Judge
                                                     United States Bankruptcy Court
Case:20-14553-MER Doc#:45 Filed:12/19/20   Entered:12/19/20 22:24:09 Page4 of 4
